Citation Nr: 1243623	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the RO which denied the benefits sought on appeal.  A notice of disagreement was received in November 2009, a statement of the case was promulgated in December 2009, and the Veteran perfected his appeal in December 2009.  A hearing before the undersigned at the RO was held in January 2012.  The Board remanded the appeal for additional development in June 2012.  


FINDING OF FACT

The medical evidence of record establishes that the Veteran's bilateral defective hearing clearly and unmistakably preexisted his military service and did not increase in severity during service or otherwise worsen beyond the natural progression of the condition in service.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All service treatment records (STRs) and VA medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA twice during the pendency of this appeal and testified before the undersigned at a hearing at the RO in January 2012.  The Board finds that the VA examinations were comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  The VA examiners personally interviewed and examined the Veteran, elicited a medical history and provided comprehensive and rational explanations for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Concerning the January 2012 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In the present case, while the undersigned VLJ did not discuss the bases of the prior RO determination, she asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385.  This provides that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  


Factual Background & Analysis

The Veteran contends that although his military occupation specialty was in supply, which would not generally involve significant noise exposure, he was exposed to acoustic trauma from other various sources in service, including artillery fire, mortar rounds, construction work and assorted environmental causes, including monsoons, lightning, and sand storms, and believes that his current hearing loss was caused by or is otherwise related to his military service in Vietnam.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of his hearing loss may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the etiology of his current hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The audiological findings on the Veteran's service induction examination in February 1968 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-
60
LEFT
5
-5
-5
-
35

The findings on a second audiological examination in February 1968 (same day), were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
35
LEFT
0
0
25
-
45

In this case, audiological findings at the time of the Veteran's service enlistment examination in February 1968 showed that he had a hearing loss in each ear.  That is, the audiometric findings showed a threshold loss of 60 and 35 decibels in the right ear and 35 and 45 decibel loss in the left ear.  Thus, there is clear and unmistakable evidence that the Veteran had a hearing loss at the time of service enlistment.  38 C.F.R. § 3.385; see also Hensley v. Brown, at 157 (1993).  Based on the audiometric findings at service enlistment, the Board finds that the presumption of soundness is not an issue, as the Veteran was shown to have a hearing loss in each ear at the time he was examined and accepted for service enlistment.  Therefore, the presumption never attached.  

The service treatment records (STRs) do not show any complaint or treatment for any ear problems or hearing loss during the Veteran's 19 months of service.  Audiological findings on service separation examination in September 1969, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
45
40
LEFT
5
5
15
10
50

When examined by VA in August 2009, the Veteran reported that he worked as a carpenter and truck driver prior to service, and in construction as a laborer carpenter, electrician and truck driver after service.  Audiometric findings on examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
70
105
105
LEFT
25
25
85
105
105

Speech discrimination was 82 percent in the right ear and 76 percent in the left ear.  The diagnosis was severe to profound sensorineural hearing with normal middle ear function.  The examiner indicated that he reviewed the claims file and noted that the Veteran had a hearing loss at the time of service enlistment, and that a comparison between the service enlistment and separation audiometric findings did not show aggravation of the pre-existing hearing loss.  The examiner noted that there was no scientific basis for the delayed onset of noise induced hearing loss in the medical literature, and opined that it was more likely that the progression of the Veteran's current measured hearing loss was the result of noise exposure after service.  

In June 2012, the Board remanded the appeal for another VA examination to determine whether the Veteran's pre-existing hearing loss was aggravated in service.  

When examined by VA in July 2012, the examiner indicated that the claims file was reviewed.  The audiometric findings on examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
105
105
LEFT
20
35
85
100
105

Speech discrimination was 72 percent in the right ear and 66 percent in the left ear.  The diagnosis was sensorineural hearing.  The audiologist noted that the Veteran underwent two audiological examinations at the time of service enlistment, and that the findings showed a significant hearing loss in both ears at that time.  The audiologist indicated that the first set of thresholds on the trace audiometry cards (in the STRs) were misinterpreted and recorded on the enlistment examination (SF 88) incorrectly, and that the second set of recorded thresholds were consistent with the trace audiometry cards.  When the trace cards were compared to the thresholds reported on the separation examination, the examiner indicated that there was no evidence of any significant change in either ear that could be attributable to noise exposure in service.  The audiologist commented that the minor differences between the induction and separation thresholds were within test-retest reliability tolerances and did not constitute significant threshold shifts.  He also commented that it appeared that the test equipment used at the time of enlistment examination utilized ASA calibration, and that the differences between the enlistment and separation thresholds could be due to different calibration standards (ASA versus ISO or ANSI).  

Regarding the VA audiologist's comment concerning the calibration standards used at the time of the service enlistment examination, prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the present case, the outcome of the Veteran's claim does not turn on which standard was used to evaluated his hearing acuity at the time of service enlistment.  Based on the evidence of record, the Board must assume that the ISO-ANSI standard was used.  However, even if the ASA standard was used, the resulting audiometric findings at service enlistment would have been worse than under the ISO-ANSI standard.  Thus, the change in the audiometric findings between service enlistment and separation would have been smaller, making the argument for aggravation more tenuous.  Therefore, the Board does not find any inconsistency in the audiologist's assessment of the facts or his underlying opinion.  

In deciding a claim based on aggravation, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2012).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

In this case, the evidence of record does not suggest or otherwise show that the Veteran's pre-existing hearing loss worsened or otherwise increased in severity beyond the natural progression of the disease process during service.  In fact, except for the elevated thresholds at 4000 hertz in each ear (and at 2000 hertz in the left ear) at service enlistment, none of the thresholds were higher than 15 decibels at the time of service separation, except at 4000 hertz.  In any event, the VA audiologist in July 2012 explained that the minor differences between the thresholds at service enlistment and separation were within testing reliability tolerances and did not constitute significant threshold shifts.  Thus, it cannot be concluded the pre-existing hearing loss noted at service enlistment underwent an increase in severity during service.  Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Based on the evidence discussed above, the Board finds that the Veteran's belief that his bilateral hearing loss was due to or otherwise aggravated by noise exposure in service is of limited probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also, Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Accordingly, the Board finds that the Veteran's opinion is of no probative value and declines to assign it any evidentiary weight.  

In this case, the Board finds the August 2009 and July 2012 VA opinions concerning the etiology of the Veteran's current hearing loss persuasive, as they were based on a thorough review of the claims file and included a discussion of all relevant facts.  The VA audiologists offered rational and plausible explanations for concluding that the Veteran's current hearing loss pre-existed service and was not aggravated by service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Moreover, the Veteran has not present any competent medical evidence to rebut those opinions.  Thus, the most probative evidence of record consists of the two VA audiological opinions.  

Based on the facts in this case, there is no objective or persuasive competent medical evidence that the Veteran's preexisted bilateral defective hearing worsened or otherwise underwent an increase in severity beyond the natural progress of the disease process in service.  Therefore, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  


ORDER

Service connection for bilateral defective hearing is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


